                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 JAMES AKIRA ORCUTT, SR.,                         )
                                                  )
               Plaintiff,                         )
                                                  )             No.:   1:19-CV-109-TWP-SKL
 v.                                               )
                                                  )
 DAVID SEXTON and ASSISTANT                       )
 WARDEN CARTER,                                   )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On May 2, 2019, the Court

entered an order providing that Plaintiff had thirty days from the date of entry of the order to pay

the filing fee or submit the necessary documents to proceed in forma pauperis [Doc. 4]. The Court

also warned Plaintiff that if he failed to timely comply with that order, the Court would presume

that Plaintiff is not a pauper, assess the full amount of fees, and order the case dismissed for want

of prosecution [Id. at 1–2]. More than thirty-three days have passed and Plaintiff has not complied

with this order.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.
Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first factor

weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [Id.].

        Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was requesting to proceed in forma pauperis [Doc. 1] in this matter and has not

responded to the Court’s order.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b).           Accordingly, Plaintiff will be

ASSESSED the filing fee of $400.00 and this action will be DISMISSED for want of prosecution

pursuant to Rule 41(b).

        The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit to the

Clerk, U.S. District Court, 900 Georgia Avenue, Chattanooga, Tennessee 37402, twenty percent

(20%) of Plaintiff’s preceding monthly income (or income credited to his trust account for the

preceding month), but only when such monthly income exceeds $10.00, until the full filing fee of

$400.00 has been paid to the Clerk’s Office. McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th

Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).


                                                    2
       To ensure compliance with the fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum opinion and the accompanying order to the Warden of the

Silverdale Detention Center and the Attorney General for the State of Tennessee. This order shall

be placed in Plaintiff’s institutional file and follow him if he is transferred to another correctional

facility. The Clerk will also be DIRECTED to furnish copies of this memorandum opinion and

the accompanying order to the Court’s financial deputy.

       The Court CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.

       E N T E R:

                                                 s/ Thomas W. Phillips
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                                  3
